810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Delbert STEVENS, Defendant-Appellant.
No. 86-5813.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1986.

Before KEITH, MERRITT and WELLFORD, Circuit Judges.

ORDER

1
Defendant Stevens, pro se, seeks bail pending appeal in the amount of $10,000 or less.   The government did not file a response.


2
Stevens, a repeat felon, was convicted of receiving and possessing a firearm, in violation of 18 U.S.C. app. § 1202(a)(1) (Supp.  III 1985) and sentenced to ten years in prison as a "dangerous special offender."  18 U.S.C. § 3575(b) (1985).   He timely appealed his conviction.   On July 1, 1986, the district court denied Stevens bail pending appeal, incorporating findings from prior orders that he posed a danger to the community.  18 U.S.C. § 3143.   Based upon defendant's extensive history of offenses involving firearms and alcohol, the Court concludes that the decision of the district court should not be disturbed.   United States v. Pollard, 778 F.2d 1177, 1181 (6th Cir.1985).   The Court further finds that defendant failed to appeal from the order denying bail within ten days as required by Fed.R.App.P. 4(b).   See United States v. Salerno, 794 F.2d 64, 68 (2d Cir.1986).


3
It is ORDERED that the motion for bail pending appeal is denied and appeal no. 86-5813 is dismissed for lack of jurisdiction.